Title: To Benjamin Franklin from Cadwallader Colden, [November 1749]
From: Colden, Cadwallader
To: Franklin, Benjamin


[November, 1749]
I receiv’d by the last opportunity from New York the Proposals relating to the Education of Youth in Pensylvania. I have read it with much pleasure and heartily wish the Gentlemen success that are endeavouring to promote so usefull a Design. I have no objection to any thing in the proposals. I am pleased with every part of them. Tho I do not pretend to have my thoughts in any manner so well digested as yours are who have applied your self particularly to the subject (for from your generous attempts on several other occasions for the good of your Country I take you to be principally the Author of that performance) yet I believe you will not be displeased with any hints which may come from others tho’ in themselves but trivial when compared with the great[ness] of the subject you have in view. While you keep the Great [end] of Education in view viz. to enable men and to incline them to be more usefull to mankind in General and to their own Country in particular and at the same time to render their own life more happy you cannot be in great danger of taking wrong steps while all of them tend to that end. But I think one of the Principal things for this purpose will be in the choice of the Trustees and Rector who is to oversee the Masters and schollars to direct both their lessons and studies in such manner as they may most effectually promote this grand purpose for which they are intended and in this choice as great a regard must be had to the heart as to the head of the Rector that he be a man that will have this great purpose allwise at heart. Such a person will find so much employment for every hour in life that he will have no time to take care of his own private affairs and therefor it will be necessary that he have so much incouragement by a proper Sallary as to make him easy in his private affairs and it may not be amiss that he have likewise a small annual gratuity from [every] schollar that as his care may increase the number of Schollars and the number will increase his trouble so he may find some benefite to himself in it. I do not think it proper that his whole subsistence should depend upon [such] gratuity because that might make him too much dependent upon the humours of the Schollars or there parents. It seems to me better that the least part of his incouragements should come that way. But as to the Masters or Teachers the greatest [part of] their incouragement may come from the rewards they are to receive from the Schollars as this is likely to make them the more assiduous and while they are under the direction of the Rector and Trustees I can see no inconveniency likely to happen by it. I am pleased with your mentioning Agriculture as one of the Sciences to be taught because I am of opinion it may be made as much a Science as any of those that are not purely Mathematicall and none of them deserve so much to be taught as this at least none more since it is truely the foundation of the Wealth and wellfare of the Country and it may be personally usefull to a greater number than any of the other Sciences. For this reason I think there should be a Professor on purpose who should likewise have contingent allowances given him for making experiments and to correspond with the noted farmers for [his] information. For this purpose and for several other reasons I am of Opinion the College would do best in the Country at a distance from the City. By this the Schollars will be freed from many temptations to idleness and some worse vices that they must meet with in the [City] and it may be an advantage to many children to be at a distance from their parents. The chief objection to the College’s being in the Country I think is that the schollars cannot acquire that advantage of behaviour and address which they would acquire by a more general conversation with Gentlemen. But this I think may be remedied by obliging them to use the same good manners towards one another with a proper regard to their several ranks as is used among well bred Gentlemen [and] by having them taught Dancing and other accomplishments an easy carriage and address in Company and other Exercises usually taught Gentlemen. Their being obliged to declame or dispute or Act plays may take off that Bashfullness which frequently [gives] Schollars an aukwardness on their first appearance in publick. And as no doubt they must be allow’d to go to the City [sometimes] I am of opinion the advantages from the Country are [no?] less than what may arise [from] the College’s being in or near the town.
It is a common argument that the Power and strenth of a Nation consists in its riches and Money. No doubt money can do great things but I think the Power of a Nation consists in the knowledge and Virtue of its inhabitants and in proof of this history every where allmost shews us that the Richest Nations abounding most in Silver and Gold have been generally conquer’d by poor but in some sense Virtuous nations. If Riches be not accompanied with virtue they on that very account expose a nation to ruin by their being a temptation for others to invade them while luxury the usual consequence of Riches makes them an easy prey.
I would not oblige all the schollars to learn latin and Greek. I would be so far from making the knowledge of those languages or of any foreign language a condition of the Schollars being admitted into the Colledge that I would have all the Sciences taught in English. I am of opinion it would be of greater service to the Generality of the Schollars to have the most eminent English Authors both in prose and verse explain’d to them by shewing the beauties and energy of our own language than to have the learned languages taught to them who afterwards in their course of life perhaps may never make use of them. Never the less they who are design’d for the Learned Professions [viz.] Divinity, Law and Physic [ought?] to understand the learned languages and Merchants and others who may have business with other Nations ought to understand the French at least but in all cases our own language ought to be our principal care.
